Citation Nr: 0532127	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  04-00 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for sinusitis.

3.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim for service connection for a 
respiratory disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service in the Air Force from December 
1955 to December 1959, in the Navy from May 1960 to April 
1964, and in the Coast Guard from June 1971 to September 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the North Little 
Rock, Arkansas, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran appeared at a hearing at the RO before the 
undersigned Acting Veterans Law Judge in June 2004.  He 
withdrew the issues of entitlement to service connection for 
a right knee disability, a left knee disability, degenerative 
arthritis of both feet, the residuals of a left ankle sprain, 
a right shoulder injury, and coronary artery disease at that 
time. 

The issues of entitlement to service connection for sinusitis 
and whether new and material evidence has been submitted to 
reopen a claim for service connection for a respiratory 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service medical records dated February 1984 show 
complaints of shortness of breath, which would sometimes wake 
the veteran from a sound sleep. 

2.  Post service VA records dated February 1985 show that the 
veteran was seen with a ten year history of pauses in 
breathing and severe dyspnea while sleeping; the diagnosis 
was obstructive sleep apnea.  

3.  Current medical records show that the veteran continues 
to be treated for sleep apnea. 


CONCLUSION OF LAW

Obstructive sleep apnea was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d) 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

The Board finds that the duty to notify and the duty to 
assist have been met for the issue of entitlement to service 
connection for sleep apnea.  Given the favorable outcome in 
the appeal of this issue, the Board further finds that any 
deficiencies in this regard are harmless error.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

The service medical records show that the veteran was seen 
for increasing complaints of dyspnea over the past six months 
in February 1984.  Additional February 1984 records note that 
his dyspnea often occurred at rest in the evenings, and would 
sometimes awaken him from a sound sleep.  The impression was 
episodic dyspnea of unknown etiology.  The examiner added the 
comment that it was not clear what was causing the dyspnea.  
It was possible that it was due to a significant pathological 
disease, but it was quite likely that it was related to his 
chronic sinus condition or other less significant problems.  

Post service VA medical records dated February 1985 show that 
the veteran was seen with a history of loud snoring and 
waking up at night with dyspnea for four years.  The veteran 
was hospitalized and underwent a sleep study.  The diagnosis 
was obstructive sleep apnea, only when sleeping in a supine 
position.  

A February 1985 VA examination states that the veteran gave a 
history of what appeared to be sleep apnea over the past 
couple of years.  

Additional post service medical records show that the veteran 
continues to be treated for sleep apnea.  An August 1995 
private sleep study resulted in an impression of sleep apnea 
syndrome with response to nasal continuous positive airways 
pressure.  VA records dated through 2000 show no change in 
the veteran's condition.  The veteran's June 2004 testimony 
states that he sleeps with the aid of a machine.  His 
testimony is confirmed by VA medical records.  

The Board finds that entitlement to service connection for 
obstructive sleep apnea is supported by the evidence.  
Although the service medical records do not contain a 
diagnosis of sleep apnea, the veteran was seen for complaints 
of shortness of breath that was severe enough to awaken him 
at night in February 1984.  Within five months of his 
September 1984 discharge, the veteran was hospitalized for 
similar complaints at a VA facility, where a sleep study 
diagnosed obstructive sleep apnea.  VA and private medical 
records indicate that the veteran continues to have this 
disability.  Therefore, as there is evidence of sleep apnea 
symptomatology during service, a diagnosis of this disability 
shortly after discharge from service, a current diagnosis of 
sleep apnea, and evidence of periodic treatment for this 
disability between discharge and the present, entitlement to 
service connection for obstructive sleep apnea is 
established.  


ORDER

Service connection for obstructive sleep apnea is granted, 
subject to the laws and regulations governing the award of 
monetary benefits. 


REMAND

The veteran contends that he has developed sinusitis and a 
respiratory disability due to active service.  He believes 
that these disabilities either began during service, or if 
pre-existing were aggravated by service, or have been 
aggravated by his sleep dyspnea.  

The record indicates that although the veteran's service 
medical records have been obtained for his active service in 
the Coast Guard, they have not been obtained for his period 
of active duty in the Air Force from December 1955 to 
December 1959, or for his period of active duty in the Navy 
from May 1960 to April 1964.  The Board finds that an attempt 
to obtain these records must be made before a decision can be 
made on these matters.  38 C.F.R. § 3.159(c)(3).  The Board 
notes that the attempt to obtain relevant service medical 
records constitutes preliminary development.  As this may 
impact the disposition of the previous denial of service 
connection for a respiratory disability, the Board will not 
address the matter of whether or not new and material 
evidence has been submitted at this time.  See 38 C.F.R. 
§ 3.156(c).  

The Board also notes that further evidentiary development may 
be required depending on the content of the service medical 
records.  

Therefore, in order to assist the veteran in the development 
of his claims, the Board finds that these issues must be 
REMANDED for the following actions:

1.  The RO should secure the veteran's 
complete service medical records for the 
periods of December 1955 to December 
1959, and for May 1960 to April 1964, 
through official channels.  

2.  After completion of the development 
requested above, the RO should undertake 
any additional evidentiary development 
deemed necessary.  This potential 
development may include but is not 
limited to acquiring additional medical 
records, affording the veteran VA medical 
examinations, and obtaining medical 
opinions regarding service incurrence, or 
aggravation during service, or 
aggravation due to other service 
connected disabilities. 

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


